 

Exhibit 10.1

 

ADDITIONAL ISSUANCE AGREEMENT

 

This Additional Issuance Agreement (this “Agreement”), dated as of April __,
2017, is made pursuant to that certain Securities Purchase Agreement, dated as
of March 11, 2015, as amended (the “Purchase Agreement”), by and between EnerJex
Resources, Inc. (the “Company”) and Alpha Capital Anstalt (the “Purchaser”) for
the purchase of the Company’s Series C Convertible Preferred Stock (the
“Preferred Stock”). Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.          Issuance of Preferred Stock.

 

(a)Initial Issuance. Promptly following the date hereof, in consideration for
the payment of $300,000 (the “Purchase Price”), the Company hereby agrees to
issue, against such payment, to the Purchaser 300 shares of Preferred Stock of
the Company, which Preferred Stock shall be issued pursuant to the Certificate
of Designation attached hereto (a “Certificate of Designation”). The Company
shall deliver to the Purchaser the shares of Preferred Stock against payment of
the Purchase Price.

 

(b)Optional Issuance. From the date hereof until the ______ anniversary of the
date hereof, after the Initial Closing Date, the Purchaser may, in its sole
determination, elect to purchase, in whole or in part, through one or more
purchases up to an additional, in the aggregate, 200 shares of Preferred Stock
for an aggregate purchase price of $200,000 (the “Optional Shares” and such
right to receive the Optional Shares pursuant to this Section 2.2, the “Optional
Right”). The Optional Shares shall be on the same terms and conditions as the
sale of the Preferred Stock. Subject to the terms of this Agreement, each
closing of Optional Shares (“Optional Closing”) shall occur within 3 Trading
Days of a duly delivered exercise notice by the exercising party (each such
notice, an “Optional Notice” and each such Optional Closing following delivery
of an Optional Notice, an “Optional Closing Date”). Upon the issuance and sale
of the Optional Shares, the Optional Shares shall be deemed shares of Preferred
Stock (and such underlying shares, Conversion Shares) for the purposes of this
Agreement.

 

 1 

 

 

2.            Documents. Except as set forth in the Certificate of Designation
of Preferences, Rights and Limitations of Series C Convertible Stock, the rights
and obligations of the Purchaser and of the Company with respect to the
Preferred Stock and the shares of Common Stock issuable under the Preferred
Stock (the “Conversion Shares”) shall be identical in all respects to the rights
and obligations of such Purchaser and of the Company with respect to the
Preferred Stock and the Underlying Shares issued and issuable pursuant to the
Purchase Agreement; provided, however, where applicable and with respect to the
unregistered characteristics of the Preferred Stock and Conversion Shares (ie.
Section 4.1 as it applies to the Warrant Shares), the obligations of the
Conversion Shares shall be identical to the Company’s obligations with respect
to the Warrant Shares. Any rights of a Purchaser or covenants of the Company
which are dependent on such Purchaser holding securities of the Company or which
are determined in magnitude by such Purchaser’s purchase of securities pursuant
to the Purchase Agreement shall be deemed to include any securities purchased or
issuable hereunder. The Purchase Agreement is hereby amended so that the term
“Preferred Stock” includes the Preferred Stock issued hereunder and “Underlying
Shares” and “Warrant Shares” includes the Conversion Shares.

 

3.           Representations and Warranties of the Company. The Company hereby
makes to the Purchaser the following representations and warranties:

 

(a)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith other than in connection with the
Required Approvals. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

 2 

 

 

(b)          No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except as contemplated by
the Security Documents) upon any of the properties or assets of the Company in
connection with, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
such Company is a party or by which any property or asset of the Company is
bound or affected; or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected, except, in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 

(c)          Issuance of the Preferred Stock. The Preferred Stock is duly
authorized and, upon the execution of this Agreement by a Purchaser, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents. The Conversion Shares, when issued in accordance with
the terms of the Certificate of Designation, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company. The
Company has reserved from its duly authorized capital stock a number of shares
of Common Stock for issuance of the Conversion Shares at least equal to the
Required Minimum on the date hereof.

 

(d)          Affirmation of Prior Representations and Warranties. The Company
hereby represents and warrants to each Purchaser that the Company’s
representations and warranties listed in Section 3.1 of the Purchase Agreement
are true and correct as of the date hereof.

 

(e)          Affirmation of Adjustment to Series B Convertible Preferred Stock.
The Company represents and warrants that, pursuant to Section 7(b) of the
Certificate of Designation to the Series B Convertible Preferred Stock and
Section 3(b) of the Common Stock Purchase Warrant issued pursuant to the
Purchase Agreement, the Conversion Price and Exercise Price, as applicable, is
reduced to $0.30 immediately upon execution of this Agreement, subject to
further adjustment therein.

 

(f)          Registered Characteristics; Tacking. The Company acknowledges and
agrees that in accordance with Section 3(a)(9) of the Securities Act and Rule
144, the Securities originally issued pursuant to the Purchase Agreement shall
maintain (on the date hereof and hereafter) their registered characteristics
and/or will tack back to the original Closing Date of the Purchase Agreement
(assuming for such purposes cashless exercise of the Warrants). Upon conversion
of such Preferred Stock or exercise of the Warrants (assuming cashless
exercise), the Underlying Shares issuable thereunder shall be freely tradeable
and free of any restrictions on resale or Securities Act legends.

 

4.           Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants as of the date hereof to the Company as follows:

 

 3 

 

 

(a)          Authority. The execution, delivery and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of such
Purchaser. This Agreement has been duly executed by such Purchaser and, when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)          Own Account. Such Purchaser (i) understands that the shares of
Preferred Stock and Conversion Shares are “restricted securities” and have not
been registered under the Securities Act or any applicable state securities law,
(ii) is acquiring the Preferred Stock as principal for its own account and not
with a view to or for distributing or reselling such shares of Preferred Stock
or any part thereof in violation of the Securities Act or any applicable state
securities law, (iii) has no present intention of distributing any of such
Securities in violation of the Securities Act or any applicable state securities
law and (iv) has no arrangement or understanding with any other persons
regarding the distribution of such Preferred Stock (this representation and
warranty not limiting such Purchaser’s right to sell the Conversion Shares
pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. Such Purchaser is acquiring the shares
of Preferred Stock hereunder in the ordinary course of its business. Such
Purchaser does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Preferred Stock or Conversion Shares.

 

(c)          Purchaser Status. Such Purchaser is an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act.

 

(d)          General Solicitation. Such Purchaser is not purchasing the
Preferred Stock as a result of any advertisement, article, notice or other
communication regarding the Preferred Stock published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.

 

(e)          Affirmation of Prior Representations and Warranties. Such Purchaser
hereby represents and warrants to the Company that its representations and
warranties listed in Section 3.2 of the Purchase Agreement are true and correct
as of the date hereof.

 

 4 

 

 

5.           Public Disclosure. The Company shall, by 9:00 p.m. (New York City
time) on the Trading Day immediately following the date hereof, issue a press
release disclosing the material terms of the transactions contemplated hereby.
From and after the issuance of the press release, the Company represents to the
Purchasers that it shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon issuance of the press release, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors, agents,
employees or Affiliates on the one hand, and any of the Purchasers or any of
their Affiliates on the other hand, shall terminate.

 

6.           Effect on Transaction Documents. Except as expressly set forth
above, all of the terms and conditions of the Transaction Documents shall
continue in full force and effect after the execution of this Agreement and
shall not be in any way changed, modified or superseded by the terms set forth
herein, including, but not limited to, any other obligations the Company may
have to the Purchaser under the Transaction Documents. Notwithstanding the
foregoing, this Agreement shall be deemed for all purposes as an amendment to
any Transaction Document as required to serve the purposes hereof, and in the
event of any conflict between the terms and provisions of the Certificate of
Designation or any other Transaction Document, on the one hand, and the terms
and provisions of this Agreement, on the other hand, the terms and provisions of
this Agreement shall prevail.

 

7.           Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and each
Purchaser.

 

8.           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

9.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Purchaser. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of the Purchaser of the then-outstanding Securities. The
Purchaser may assign their rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.

 

10.         Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

 5 

 

 

11.         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

12.         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

13.         Headings. The headings in this Agreement are for convenience only,
do not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

14.         Piggy-Back Registrations. If the Company shall determine to prepare
and file with the Commission a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the Company’s stock
option or other employee benefit plans, then the Company shall deliver to the
Purchaser a written notice of such determination and, if within fifteen days
after the date of the delivery of such notice, any the Purchaser shall so
request in writing, the Company shall include in such registration statement all
or any part of such Underlying Shares issuable upon conversion of the Preferred
Stock issuable hereunder.

 

15.         Market Standstill. From the date hereof until ___ days following the
date hereof, the Company ), other than an Exempt Issuance, neither the Company
nor any Subsidiary shall make any issuance whatsoever of Common Stock or Common
Stock Equivalents.

 

[SIGNATURE PAGE FOLLOWS]

 

 6 

 

 

Executed as of the first date written above by the undersigned duly authorized
representatives of the Company and the Purchaser:

 

ENERJEX RESOURCES, INC.

 

By:       Name:     Title:       ALPHA CAPITAL ANSTALT       Signature of
Authorized Signatory:       Name of Authorized Signatory:       Title of
Authorized Signatory:  

 

 7 

 

